EXHIBIT 10.1

 

AMENDMENT NO. 4 TO
CIMAREX ENERGY CO.
2002 STOCK INCENTIVE PLAN

 

Cimarex Energy Co., a Delaware corporation (the “Company”), established the
Cimarex Energy Co. 2002 Stock Incentive Plan (the “Plan”), effective as of
October 1, 2002, and amended the Plan, effective as of March 3, 2003, March 10,
2005 and June 6, 2005. The Company wishes to amend the Plan as provided below.

 

1.                                       Section 6.2(ii) shall be amended to add
a net share exercise as a form of permitted payment and to revise the
broker-assisted requirements, to read in its entirety as follows:

 

(ii)                                  Form of Payment.  The exercise price of an
Option may be paid (1) in cash or by check, bank draft or money order payable to
the order of the Company; (2) by delivering shares of Common Stock having a Fair
Market Value on the date of payment equal to the amount of the exercise price,
but only to the extent such exercise of an Option would not result in an
accounting compensation charge with respect to the shares used to pay the
exercise price unless otherwise determined by the Committee; (3) payment through
a transaction involving a licensed broker or dealer (acceptable to the Company)
acting on behalf of the Option Holder to sell shares and deliver all or a part
of the sales proceeds to the Company in payment of the Option Price and required
tax withholding, subject to such additional requirements determined by the
Committee (or its designee); (4) payment of the exercise price and required tax
withholding with shares of Common Stock acquired pursuant to the exercise (the
Common Stock being valued at fair market value on the date of exercise); (5) a
combination of the foregoing; or (6) any other method adopted by the Company and
approved by the Committee.

 

2.                                       Section 6.2(iii) shall be amended to
delete specific procedures for broker-assisted transactions by deleting the
following sentence in its entirety:

 

“If the Option Price is paid by means of a broker’s transaction described in
subsection 6.2(ii), in whole or in part, the closing of the purchase of the
Common Stock under the Option shall take place (and the Option shall be treated
as exercised) on the date on which, and only if, the sale of Common Stock upon
which the broker’s transaction was based has been closed and settled, unless the
Participant makes an irrevocable written election, at the time of exercise of
the Option, to have the exercise treated as fully effective for all purposes
upon receipt of the exercise price by the Company regardless of whether or not
the sale of the Common Stock by the broker is closed and settled.”

 

This Amendment is dated July 11, 2008 and applies to all option awards granted
under the Plan.

 

 

CIMAREX ENERGY CO.

 

 

 

 

 

 

 

By:

/s/ F. H. Merelli

 

 

F. H. Merelli

 

 

Chief Executive Officer and President

 

--------------------------------------------------------------------------------